Citation Nr: 1509373	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right middle finger scar.

2.  Entitlement to a compensable rating for residuals of a right little finger fracture.

3.  Entitlement to service connection for special monthly compensation for aid and attendance or housebound status.

4.  Entitlement to service connection for special monthly pension for non-service connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to August 1963.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right middle finger scar has been manifested by objective evidence of pain and some numbness. 

2.  The Veteran's residuals of a right little finger fracture are manifested by pain and some deformity, but do not interfere with overall function of the hand.

3.  The Veteran's service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person; and he is neither bedridden nor housebound.

4.  The Veteran did not serve on active duty during a period of war.

5.  The Veteran is not precluded from securing and following a substantially gainful occupation in a sedentary capacity by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right middle finger scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804 (2014).

2.  The criteria for a rating of 10 percent but no higher have been met for residuals of a right little finger fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5227 (2014).

3.  The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2014).

4.  The Veteran's military service does not meet the threshold service eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.17, 3.314(b) (2014).

5.  The criteria for a TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the November 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination in July 2010 and obtained adequate opinions concerning the Veteran's service connected disabilities in July 2010.  Thus, the Board finds that VA has satisfied the duty to assist. 

Recognition is given to the fact that this VA examination is now approximately over four years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since this VA examination, and he has not contended otherwise.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I.  Increased Rating Right Middle Finger Scar

The Veteran is service connected for a right middle finger scar that has been rated as 10 percent disabling by the RO under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  

Diagnostic Code 7804 pertains to unstable or painful scars.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful. Note (1) to Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.

A July 2010 VA examination report shows that the Veteran reported that he injured his right hand in 1963 when pulling on a line at a dock that caused a cable to break which caught the tip of the right middle finger causing a laceration.  The Veteran reported residual numbness of the right middle finger that has become worst over time.  The examiner noted that the current symptoms of the right middle finger manifested in some loss of sensation.  Range of motion of the right middle finger was noted with extension of the right distal interphalangeal joint as normal, extension of the PIP joint was normal, extension of right MP joint was normal, and no gap was between the long finger and proximal transverse crease of hand on maximal flexion of finger.  After repetitive use testing there was no additional limitation of motion but objective pain was shown.  The examiner remarked that the middle finger scar in and of itself likely limits pushing, pulling, and twisting because of pain that effected strength and dexterity.  

A review of the evidence reveals that rating in excess of a 10 percent rating under Diagnostic Code 7804 is not warranted, as the Veteran's right middle finger scar, as there is no evidence of three or four scars that are unstable or painful which is the criteria for the next highest rating of 20 percent.  The medical evidence clearly shows that the Veteran has one scar on the tip of his right middle finger that has some pain and mild loss of sensation.  Therefore, the Board finds that the current rating of 10 percent for the Veteran right middle finger scar more closely approximates the current residuals of the disability as the scar is noted as painful.  

The Board has considered other provisions in the schedule that relate to scars but they do not apply in this case.  Diagnostic Codes 7800 through 7802 concern to burn scars, which are not at issue.  38 C.F.R. § 4.118 (2014).  Diagnostic Code 7805 mandates that scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, be evaluated for any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 under an appropriate diagnostic code.  Because the Veteran's right middle finger scar is noted as painful, there are no other manifestations of disability that have not been considered, and Diagnostic Code 7805 need not be considered any further.

II.  Increased Ratings for Residuals of Right Little Finger Fracture

The Veteran seeks a compensable rating for his service-connected residuals of fracture of the right little finger, which is evaluated as noncompensable under Diagnostic Codes 5227 (2014).  

A maximum zero percent rating is assigned under DC 5227 for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2014).  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand. 

In this regard, a maximum zero percent rating is assigned under Diagnostic Code 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014). 

A compensable rating for a fifth finger disability requires amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2014).  Under Diagnostic Code 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a , Diagnostic Code 5156, at Note. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  38 C.F.R. § 4.71a, Diagnostic Code 521 (2014).  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A July 2010 VA examination report shows that the Veteran reported injuring his right little finger in 1960 when he tried to break up a fight on board his ship.  The Veteran reported pain in the right 5th metacarpal at a constant grade of 10 of out 10.  Other symptoms noted were pain, deformity, locking, weakness, and stiffness with flare ups.  On range of motion testing, objective evidence of pain was noted but there was no limitation of range of motion.  Repetitive use testing again showed objective evidence of pain but there was no additional or new limitation of motion.  No amputation was noted.  The examiner also noted that there was no ankylosis of one or more digits.  A deformity of the right little finger at the PIP joint was present with an angulation of 15 degrees, specifically characterized as a hypertrophic deformity of the right 5th metacarpal with dorsal bowing.  The examiner noted that the Veteran's right little finger by itself mildly limited pushing, pulling, and twisting due to pain.  An X-ray showed residuals of a 5th metacarpal fracture and ununited ulnar styloid fractures were noted but no appreciable degenerative changes were diagnosed.  The examiner reported that the Veteran's right little finger disability itself, mildly impaired physical and sedentary employment.  

As discussed above, a noncompensable rating is the maximum rating under Diagnostic Code 5230.  A noncompensable rating is also the maximum rating under Diagnostic Code 5227 for ankylosis of the little finger.  Thus, no increased schedular evaluation is warranted under these diagnostic codes. 

Despite the lack of evidence of extreme unfavorable ankylosis or amputation of the right little finger, the Board finds that a non-schedular rating of 10 percent is warranted pursuant to the DeLuca criteria, based upon the deformity of a 15 degree angulation of the proximal interphalangeal joint affecting the Veteran right little finger as well as pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board is cognizant of the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2014).  As stated above, amputation of the little finger at the proximal interphalangeal joint warrants a 10 percent rating pursuant to Diagnostic Code 5156.  The record shows no evidence of amputation or symptoms that would warrant assigning a rating based on amputation.  Therefore, a rating in excess of 10 percent is not warranted.

III.  Other Considerations

The Board acknowledges that the Veteran is competent to report symptoms of his finger disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected hand/finger disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered whether the Veteran's claim for a higher initial rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The Board concludes that referral is not warranted.  The Veteran's symptoms of pain and loss of sensation and loss of function are fully contemplated by the schedular rating criteria.  While, the schedular criteria do not directly mention loss of sensation, the Board finds that loss of sensation is an expected concomitant of a scar which by itself does not warrant a compensable rating absent disabling effects from this symptom, as discussed above.  Moreover, as noted, the 10 percent ratings assigned for each finger are the maximum ratings that could be assigned under the amputation rule.  There is also nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, and the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has reported that his right finger disabilities has affected his employment but there is no objective evidence that either disability has impaired employment or caused any hospitalization for treatments.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Special Monthly Compensation for 
Aid and Attendance with Housebound Status

Special monthly compensation (SMC) based on the need for aid and attendance of another is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2014); 38 C.F.R. § 2.350(b) (2014).

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2); 4.63 (2014).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining when a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2014).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made. The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2014).

An April 2010 examination for housebound status or permanent need for regular aid and attendance reports that the Veteran was diagnosed with a left hip fracture, pancytopenia with macrocytosis secondary to B12 deficiency, hypertension, rheumatoid arthritis, and osteoarthritis.  The private physician that completed the report noted that the Veteran had difficulties feeding himself and preparing meals due to severe peripheral neuropathy and arthritis in both hands and needs assistance with cutting food and opening containers.  The private physician also noted that the Veteran has difficulty with hygiene needs as he has difficulty squeezing and holding a steady hand, unable trim his own nails, and an inability to adequately clean self or maintain balance with solo toileting/bathing.  With regards to the Veteran's upper extremities, deformities of both hands were noted along with numbness that caused him to have significant difficulties with snaps, buttons, zippers, laces, etc.  The private physician did note that the Veteran's hands would eventually worsen to a point where he will have difficulty gripping clothing and performing activities of daily living.  The Veteran was also found to have no means of transportation to leave his home and was therefore homebound.  The private physician reported that the Veteran has a progressive history of reclusiveness and decreased care of self.  He was severely anemic and had several falls, with the last one resulting in a hip fracture.  The private physician summed up the report by noting that should the cognitive impairment progress, then the increased stimulation or unfamiliar environment may lead to increased confusion and anxiety which may lead to the Veteran's decline.  His function would be the best in a familiar environment of his home with support of caregivers for all activities.  

A July 2010 VA examination of the Veteran's right middle finger and right little finger showed that while he experienced some pain, the Veteran was still able to perform movements of all his fingers as well as perform grip test.  

The Board finds that the evidence of record does not show that the Veteran's service connected right middle finger disability and/or right little finger disability results in the loss of use of a hand for VA purposes and that the SMC based on the need for regular aid and attendance of another person or housebound status are not met.  While it may be difficult for the Veteran to perform tasks with his right hand, it is clear from the evidence of record that he is still able to grasp items, open containers, and dress himself.  The Veteran was able to perform all the test of dexterity and strength during the July 2010 VA examination and there has never been a finding that the Veteran has lost use of his right hand.  

As noted previously, the regulations provide that loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The VA treatment records, private treatment records and the July 2010 VA examination report all contain evidence that the Veteran has difficulties using his right hand due non-service connected arthritis; but, there is no indication that he would benefit from an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance. The record still shows the ability to grasp, manipulate, and grab with his hands. Thus, the evidence shows that the Veteran retains some function in the hands, even if some of the function is limited.  Therefore, the Board finds that the Veteran's claimed for entitlement to SMC for the loss of a hand must be denied.

The Board also notes that the Veteran is not bedridden.  At the time of the July 2010 VA examination, the Veteran reported that he get out of his home socially with other Veterans once per month and was specifically found to not be bedridden and was able to leave home unrestricted.   The Veteran reported that his niece helps with meals or they are delivered to him.  The examiner did report that the Veteran was unable to perform bathing and grooming without some assistance.  In these categories it was noted that the Veteran's niece helps the Veteran with shaving and sometimes while showering.  

This is not to say that the Veteran does not need the aid and attendance of another person.  Clearly, during the course of the appeal, he needs help with certain aspects for grooming, showering, and meal preparations.  However, in order to receive special monthly compensation on account of the need for the aid and attendance of another, the disability causing the need must be a result of the service-connected disease or disability.  In this regard, the Board observes that the April 2010 private physician report concluded that the Veteran needed the aid of another for due to cognitive disabilities, peripheral neuropathy, and arthritis of the hand all of which are non-service connected disabilities.  In other words, the private physician found that the Veteran's need for aid and attendance was due to non-service connected disabilities which provides no basis upon which the benefit may be granted.  

The Board has considered the Veteran's statements that his service connected disabilities requires the need for SMC for aid and attendance/housebound.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of his level of use of his hands due to his service-connected right middle finger scar or residuals of a right little finger fractures, according to the appropriate rating criteria.  Such competent evidence concerning the nature and extent of the Veteran's level of use of his hands due to his service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which SMC is evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

The Board has also considered whether the Veteran may qualify for SMC for housebound status but, there is no evidence of record that supports the assertion the he is housebound due to his service connected disabilities as noted above. 

The Board does not wish to minimize the effect of his service-connected disabilities, to specifically include right middle finger and right little finger disabilities, on his ability to function in and around the home.  The evidence reveals that the Veteran required some assistance around the home, with bathing and grooming, and with transportation.  Even so, the weight of probative evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance or by reason of being house bound due to service-connected disabilities.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Non-Service Connected Pension Benefits

Generally, pension is available to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2014).

VA improved pension, also called nonservice-connected pension, is a benefit payable to veterans of a period or periods of war because of nonservice-connected disability or age.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2014).  The qualifying periods of war for this benefit are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era and the Persian Gulf War. 38 C.F.R. § 3.3(a)(3) (2014).  Pertinent to the Veteran's military service, for veterans who did not serve in the Republic of Vietnam, the Vietnam period of war began on August 5, 1964 and ended on May 7, 1975.  The Persian Gulf War period of war began on August 2, 1990.  38 C.F.R. § 3.2(f), (i) (2014).

A Veteran meets the basic eligibility requirements for improved pension if he served in active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability without presumption of law; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2014).

The Veteran served on active duty from July 30, 1959 to August 2, 1963.  That entire period of service falls outside all periods of war for VA purposes as there is no evidence the Veteran served in the Republic of Vietnam.  38 C.F.R. § 3.2 (2014).  He has no service of any kind during a period of war, and thus, he does not meet the requirements for eligibility under 38 C.F.R. § 3.3(a)(3) (2014).  Therefore, the Veteran does not meet the minimum eligibility requirements for basic entitlement to nonservice-connected pension and this claim must be denied.

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the Board finds that the preponderance of the evidence is against the claim that the Veteran meets the basic eligibility requirements for improved pension, and entitlement to payment of improved pension benefits is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Total Disability Rating Based on Individual Unemployability 

The Veteran asserts that he is permanently unemployed due to service connected disabilities (right middle finger scar and residuals of a right little finger fracture), and that a TDIU rating is warranted.  38 C.F.R. 4.16 (2014).  The record indicates that the Veteran has not been employed since 1987.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Service connection is in effect for a right middle finger scar, rated 10 percent, and residuals of a right little finger fracture, now rated 10 percent.  The combined service-connected rating for compensation is 20 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore not been met.

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  Claims should be referred to the Director of the Compensation and Pension Service for extraschedular consideration in all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).

Before the Board can decide whether or not to refer the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b), it must be ascertained whether the Veteran's service-connected right middle finger scar and residuals of a right little finger fracture render him unable to secure or follow substantially gainful employment.  Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000). 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence shows that the Veteran has not worked since 1987.  A November 1989 State of New Mexico Division of Vocational Rehabilitation shows that the Veteran was unable to continue working due to a diagnosis of osteoarthritis with degenerative disc disease.  The letter also noted that the Veteran did not have any other useable skills and he was unable to return to work in any of his previous jobs and could not work as a janitor/custodian.

A July 1989 social security disability report shows that the Veteran reported that arthritis in the spine, hands, knees, feet, and a hypertension condition prevented him from working.  The Veteran also reported that from 1970 to 1987 he worked as a maintenance man and plumber.  

A September 1991 social security decision shows that the Veteran was found disabled due to arthritis effecting multiple joint systems throughout his body.  

A July 2010 VA examination report shows that the Veteran reported that he was not currently employed.  He reported that he last worked in 1987 and stopped working due to a back condition.  The Veteran reported severe effects on his usual daily activities due to his right middle finger scar and residuals from a right little finger fracture.  The examiner opined that these specific conditions alone mildly impaired physical and sedentary employment.  The examiner did note however, that the Veteran did have pronounced hypertrophic arthritis of all joints in both hands that caused moderate to severe impairment of his physical and sedentary employment.  

The Board acknowledges that the Veteran is competent to report the symptoms of his right middle finger scar and residuals of right little finger fracture.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). The Board recognizes that the Veteran has testified to having problems holding on to items.  

Nevertheless, as discussed above, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record. Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).

Social Security Administration determinations, while relevant, are non-binding on the Board.  Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The above determination was based on all of the Veteran's disabilities-both service-connected and non-service-connected.  The July 2010 VA examination, which considered the occupational impact of only the Veteran's service-connected disabilities, and concluded that they only mildly affect the Veteran's employment.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  The Veteran maintained a job for about 20 years, and stopped working due to degenerative joint disease of the spine, hands, knees, and feet.  The Board notes that none of the VA treatment records or private treatment records allude to the Veteran right middle or right little finger causing him to be unemployed.  Moreover, the Veteran clearly reported during the July 2010 VA examination that he was not able to work due to a back condition.  The VA examiner clearly indicated that the Veteran's arthritis of his hands did have a severe impact on his ability to maintain employment; however, the record also clearly shows that the Veteran is not service connected for arthritis of the hands or back.  The effect of the Veteran's non-service connected disability are not considered by the Board in the adjudication of the claim for TDIU.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Veteran has not identified or submitted any competent evidence demonstrating that his service-connected right middle finger scar and residuals for a right little finger fracture alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Indeed, based on his employment history of employment and an education to the 7th grade, coupled with service connected disabilities that at best only mildly hinders the functioning of his right middle finger and right little finger, and without consideration of his age, the Board finds that the Veteran would be able to work.  Thus, for all the foregoing reasons, the Board finds that referral to the Director of the Compensation and Pension Service for extraschedular consideration of the claim for entitlement to a TDIU is not warranted, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.340 (2014).



ORDER

Entitlement to a rating in excess of 10 percent for a right middle finger tip scar is denied.

Entitlement to a rating of 10 percent but no higher for residuals of a right little finger fracture is granted.

Entitlement to special monthly compensation (SMC) on the basis of the need for the regular aid and attendance of another person or on account of being housebound is denied.

Entitlement to non-service connected pension benefits are denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


